Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claims 1 to 20, filed on 9/17/2019, have been examined.

Priority

Acknowledgment is made of applicant's claim for the priority of application No. 14/798,110, filed on Jul. 13, 2015, now Pat. No. 10,439,886.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2019 has been entered and references cited within carefully considered.

Drawings
The drawings filed on 9/17/2019 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,439,886 in view of Jindal et al.  (USPub: 2015/0040016, hereinafter referred to as Jindal). Although the claims at issue the claims of patent 10,439,886 teaches all the limitations of the claims of the instant application except using the situation profile as a candidate actionable profile for generating one or more new characteristic situation profiles to be applied in subsequent matching operations against new situations.  Jindal discloses provide the subsequent configuration of setting option (i.e. profile) based on the difference between the current and previous setting options (para. 77, lines 1-6).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant' s claimed invention to modify the teachings of patent 10,439,886 to include the disclosure about how to generating subsequent situation profiles by Jinal.  One of ordinary skill in the art would have been motivated to improve the visibility and actionability of settings in a settings managements (Jindal’s para. 20, lines 1-3).	

Claim 1 of instant application
 Claim 1 of Patent 10,439,886
A network configuration method, comprising:
adaptively training a computer-implemented data analytics platform for
generating situation profiles corresponding to a plurality of situations
observed in a network serving a plurality of service users;
obtaining a situation profile with respect to a particular situation,
wherein the situation profile comprises values of one or more service user
behavior events and one or more events pertaining to a state of the network
servicing the plurality of service users;

situation profile and a characteristic situation profile applicable to the
particular situation, wherein the characteristic situation profile comprises
allowable values with respect to the service user behavior events and the
network state events defining the particular situation;
if the similarity index is within an acceptable window, generating one or
more control signals to effectuate a design change action for changing
configuration of at least a plurality of inline service nodes disposed in the
network operating to service user data flows of the service users; and
if the similarity index is not within the acceptable window, using the situation profile as a candidate actionable profile for generating one or more new characteristic situation profiles to be applied in subsequent matching operations against new situations.

adaptively training a computer-implemented data analytics platform for generating dynamic situation profiles
with respect to a plurality of situations observed in a network serving a plurality of service users;
receiving, from the computer-implemented data analytics platform, a dynamic situation profile with respect to a
particular situation defined in terms of one or more service user behavior events and one or more events pertaining to a state of the network servicing the plurality of service users, wherein the dynamic 
events defining the particular situation;
determining a similarity index between tile dynamic situation profile and a characteristic situation profile corresponding to the particular situation, wherein the characteristic situation profile comprises allowable values
with respect to the service user behavior events and the network state events defining the particular situation;
if the similarity index is within an acceptable window, generating one or more control signals to effectuate a
dynamic design change action for changing configuration of at least a plurality of inline service nodes
disposed in the network operating to service user data flows of the service users in accordance with corresponding
service chain policies, each service chain
policy comprising an ordered sequence of inline services to be traversed by a corresponding user data flow between an ingress node and an egress node of the
network; and
if the similarity index is not within the acceptable window, providing the dynamic situation profile to a profile
learning engine that facilitates generating new characteristic situation profiles in an offline operation, wherein the profile learning engine comprises computer
program instructions executed by a processor circuit to implement one selected from tile group consisting of machine learning (ML) techniques, support vector machines (SVMs), support vector networks (SVNs), pattern recognition, artificial intelligence (AI) techniques and neural networks.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1 and 11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “the network state events” in lines 12-13.  It lacks antecedent basis for this limitation in the claim.  There is a similar problem for claim 11. 

Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: the instant application discloses generating situation profiles based on comparing a similarity index between the situation profile and a particular situation. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419